Citation Nr: 0405351	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  91-51 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, his mother, brother, and grandmother


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from December 1979 to February 
1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1989 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The veteran and other witnesses testified before the 
undersigned at a Board hearing in Washington, DC in March 
1992.  A transcript of that hearing has been associated with 
the claims folder.  

In October 1992, the Board issued a decision in which it 
denied the veteran's claims for service connection for 
residuals of a head injury and for a psychiatric disorder.  
The veteran appealed to the U.S. Court of Appeals for 
Veterans Claims (then the U.S. Court of Veterans Appeals) 
(Court).  In a March 1994 Order, pursuant to a joint motion 
from the parties, the Court vacated the Board's decision and 
remanded the case to the Board for additional development.

In June 1994, the Board remanded the case to the RO to obtain 
additional evidence.  Following receipt of the additional 
evidence requested, the RO, in a March 1995 rating decision, 
denied the veteran's claims for service connection for 
residuals of a head injury and for a psychiatric disorder.  
In a February 1996 decision, the Board characterized the 
issue on appeal as service connection for a psychiatric 
disorder because the veteran was claiming that a psychiatric 
disorder was the result of a head injury sustained in 
service.  The Board denied the claim.  The veteran appealed 
that decision to the Court.  In a July 1998 Memorandum 
Decision, the Court vacated the Board's February 1996 
decision and remanded the case for further development 
consistent with the Court's decision.

In December 1999, the Board again remanded the case to the RO 
for additional development.  Upon completion of that 
development, the RO continued to deny the claim for service 
connection.  In March 2003, the Board sought an opinion from 
the Veterans Health Administration (VHA).  See 38 C.F.R. § 
20.901(a) (2003).  Upon receipt of the June 2003 response, 
the Board afforded the veteran and his representative an 
opportunity to submit additional evidence or argument.  The 
associated responses have been associated with the claims 
folder.  The case is again before the Board. 


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  Medical evidence of record establishes that the veteran 
had a psychiatric disorder, diagnosed as pervasive 
developmental disorder, at the time of his entrance to 
service.  

3.  Medical evidence of record establishes that the veteran 
has a current psychiatric disability, diagnosed as 
personality change disorder due to neurologic injury, as a 
result of a head trauma suffered during the course of an 
assault the veteran experienced in service.  


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder is 
established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), was enacted during the 
course of this appeal.  Among other things, it eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003) (regulations promulgated to implement the 
statutory changes).  

Although review of the claims folder fails to reveal 
compliance with the VCAA, the Board finds that any deficiency 
in notice or assistance to the veteran is not prejudicial 
given the outcome of the appeal.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  Therefore, the Board will proceed 
to address the issue at hand.  

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2003).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

The veteran alleges that, on the day he was separated from 
service, he was assaulted and robbed, suffering a head injury 
with loss of consciousness.  He explains that he had just 
wanted to go home, so he did not immediately seek medical 
attention or prosecution of the assailants.  The veteran 
asserts that he has suffered from severe psychiatric problems 
ever since the assault as a result of the head trauma.  

School records obtained by the RO showed that, prior to 
service, the veteran had poor grades and low standardized 
test scores.  Psychiatric professionals characterized the 
problems as developmental.  In testimony and written 
statements, family members and other individuals conceded 
that the veteran had been "slow" and nervous as a child.   

Service records showed that the veteran was discharged from 
service after approximately 40 days.  The narrative reason 
for separation is "Trainee Discharge Program (TDP) Marginal 
or Nonproductive."  Service medical records are negative for 
injury from assault.  However, VA records dated in February 
1980, two days after the veteran's discharge, show that he 
presented with various complaints.  He related that he had 
been beaten up two days before, while in service, and struck 
his head.  He denied loss of consciousness.  Examination 
revealed a one-inch superficial scalp laceration.
  
Subsequent VA and private medical records dated from 1984 
reflected numerous and lengthy psychiatric hospitalizations 
and essentially continuous treatment related to psychiatric 
issues.  These records showed that the veteran had exhibited 
irritability, explosive outbursts, poor impulse control, and 
aggressiveness.  It was noted that he had assaulted several 
people and had been in jail.  Diagnoses included mixed 
organic brain syndrome, organic personality syndrome, organic 
affective disorder, intermittent explosive disorder, and 
schizophrenia.  VA and private medical opinions of record 
differed as to the nature and etiology of the veteran's 
psychiatric status both before and after service.    

In March 2003, on its own initiative and pursuant to VA 
regulation, the Board requested an opinion from the VHA 
seeking to clarify the medical and psychiatric issues in 
question.  In his June 2003 report, the physician concluded 
that the veteran had a psychiatric disorder prior to service, 
most appropriately diagnosed as pervasive developmental 
disorder.  This disorder was characterized by symptoms such 
as anxiety, peculiar behavior, obsessive-compulsive behavior, 
poor social and emotional adjustment, and low-normal 
intellectual functioning.  After service, the veteran 
experienced new symptoms that were not likely to have been 
due to the natural progression of the pre-service 
developmental disorder, such that it was likely that the 
symptoms represented a new psychiatric disorder superimposed 
on the original disorder.  The physician determined that the 
new disorder, most appropriately diagnosed as personality 
change disorder due to neurologic injury, was indicated by 
the symptoms of increased impulsivity, aggressive behavior, 
mental and verbal slowing, and paucity of ideation, as well 
as medical evidence of neurologic damage.  He concluded that 
the new psychiatric disorder was likely due to head trauma 
suffered as a result of the assault that occurred in 1980, 
noting that even mild head trauma can produce lasting 
changes.  Finally, the physician clarified that neither 
psychiatric disorder was considered to be a personality 
disorder.  

Considering all of the evidence of record, the Board finds 
that the evidence supports service connection for an acquired 
psychiatric disorder.  38 U.S.C.A. § 5107(b).  Immediate 
post-service VA medical records demonstrate that the veteran 
incurred at least some degree of head trauma, presumably 
during the in-service assault described by the veteran, such 
that the occurrence of in-service injury is established.  
Although there is no notation of psychiatric disorder at 
entrance to service, the medical evidence of record plainly 
shows that the veteran had a psychiatric disorder prior to 
service.  Due to his brief period of enlistment, he is not 
entitled to a presumption of soundness.  See 38 U.S.C.A. § 
1132.  However, the June 2003 VHA medical opinion concludes 
that the veteran incurred a new psychiatric disorder, 
superimposed on (not aggravating) the pre-existing one, as a 
result of that head trauma.  The new disorder is not 
considered a personality disorder.  See 38 C.F.R. 
§§ 3.303(c), 4.127 (personality disorders are not diseases or 
injuries within the meaning of applicable VA law for purposes 
of service connection).  The opinions contained in the June 
2003 VHA report are supported by references to the record and 
are based on extensive review of the claims folder and the 
reviewing physician's background in neurophysiology and 
neuropsychiatry.  Accordingly, service connection for an 
acquired psychiatric disorder is granted.    


ORDER

Subject to the law and regulation governing the payment of 
monetary benefits, service connection for an acquired 
psychiatric disorder is granted.  


	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



